Citation Nr: 0829343	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hearing loss.

2.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine.

The Board notes that the March 2006 rating decision denied 
entitlement to an initial rating in excess of 10 percent for 
tinnitus and found the propriety of an assignment of a 
combined rating evaluation of 40 as proper.  While these 
issues were listed and addressed in the November 2006 
Statement of the Case, the veteran filed a VA Form 9 
(substantive appeal) and specifically limited his appeal to 
two discrete issues listed on the cover page.  Therefore, the 
issues concerning tinnitus and propriety of the combined 40 
percent rating are not a part of the current appeal.


FINDINGS OF FACT

1.  A March 2006 VA examination revealed an average pure tone 
threshold of 44 in the right ear and 49 in the left ear.  A 
speech recognition score of 94 in the right ear and 96 in the 
left ear.  

2.  The veteran has a history of bilateral conjunctivitis 
without additional residual disability found on examination. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.85, 4.86; Diagnostic Code 6100 (2007).

2  The criteria for an increased rating in excess of 10 
percent for bilateral conjunctivitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.84a, Diagnostic Code 6018 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see generally Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 
Vet. App. 273 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 120 
(2008).  

The Board acknowledges that the VCAA notice provided in 
January 2006 and September 2005 did not satisfy all of the 
elements required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) and the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the notice suggested types of 
evidence, including both medical and lay evidence, that could 
support the veteran's claim.  The veteran was also given the 
specific rating criteria in the Statement of the Case, which 
serves to render any pre-adjudicatory notice error non-
prejudicial.  Further, the VA examination paralleled the 
relevant diagnostic criteria.  All these factors combined, 
the Board concludes that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claims.

Regardless, the veteran's actions are indicative of actual 
knowledge given that the veteran provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.  Specifically, the 
veteran, and his representative, provided statements, which 
discussed his service-connected disabilities in terms of 
relevant symptomatology.  The opinions described the 
functional effects of his disabilities on his everyday life.  
The Board is satisfied that he had actual knowledge of what 
was necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  The 
evidence of record includes medical records and statements 
from the veteran addressing the severity of his disabilities.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal. 

Further, the veteran has been afforded comprehensive VA 
examinations in conjunction with this appeal, addressing the 
disorders at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  If there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson, supra.  When assigning an initial rating, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary 
importance, is not applicable.  Fenderson at 126.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Staged ratings are 
appropriate in any increased rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Hearing Loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

Here, the veteran is seeking a compensable rating for his 
service-connected bilateral hearing loss under the criteria 
of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100, effective 
from July 22, 2005.  

The March 2006 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
55
50
LEFT
25
55
65
50

The average pure tone threshold was 44 in the right ear and 
49 in the left ear.  The speech recognition score was 94 in 
the right ear and 96 in the left.  

For the left ear, application of an average pure tone 
threshold of 49 decibels and a speech recognition score of 96 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

For the right ear, application of an average pure tone 
threshold of 44 decibels and a speech recognition score of 94 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of I 
results in a 0 percent evaluation.

In reaching this result, the Board has acknowledged the 
veteran's lay contentions, but his assertions are 
insufficient to establish entitlement to a compensable 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.

Nevertheless, in the present case, the "mechanical 
application" of the applicable diagnostic criteria to the 
evidence at hand clearly establishes that a compensable 
evaluation for bilateral hearing loss is not warranted.  As 
such, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for bilateral hearing loss, and the claim is denied.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Conjunctivitis

The veteran's bilateral conjunctivitis is currently evaluated 
as 10 percent disabling under Diagnostic Code 6018.  
Diagnostic Code 6018 provides for a 10 percent disability 
rating if there is active conjunctivitis, with objective 
symptoms.  The code does not provide for a rating in excess 
of 10 percent.  38 C.F.R. § 4.84a (2006).  

VA treatment records show a history of treatment for various 
non-service connected eye disabilities, including bilateral 
cataracts and open angle glaucoma.  The medical record noted 
that the veteran underwent cataract surgery and iridectomy in 
1970.  The VA treatment records reflect complaints of 
blurring, cloudiness of vision, floaters, excess tearing, and 
slightly decreased visual acuity.  

The veteran underwent a VA examination in March 2006.  The 
veteran complained of decreased visual acuity.  The 
examination reflected decreased visual acuity.  There was no 
eye pain, periods of incapacitation, rest requirements, or 
other visual symptoms.  There was no diplopia, or any visual 
field deficits.  The veteran corrected distant visual acuity 
was 20/30 in the right eye and 20/25 in the left.  The 
veteran corrected near visual acuity was 20/25 in the right 
eye and 20/25 in the left.  The examiner noted the noted non-
specific eye symptoms; however, he could not diagnose a 
specific eye problem to correlate with the symptoms.  The 
examiner mentioned that although the veteran's right eye 
acuity was slightly reduced; it was most likely caused by the 
cataract surgery.  The examiner rendered a diagnosis of a 
history of conjunctivitis.

Although the examiner only rendered a diagnosis of a history 
of conjunctivitis, the veteran's 10 percent disability rating 
has been in effect since May of 1980.  The provisions of 38 
C.F.R. § 3.951(b) provide that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the VA will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  The 20 year period will be computed from the 
effective date of the evaluation to the effective date of 
reduction of evaluation.  The veteran's assigned 10 percent 
disability rating clearly meets the criteria for protection 
set out in 38 C.F.R. § 3.951 (b) and as such is protected. 
 
As 10 percent is the maximum rating allowed under Diagnostic 
Code 6018, the Board must look to other potentially 
applicable codes to warrant a higher rating.  The medical 
evidence does not suggest that the veteran's bilateral 
conjunctivitis-related symptomatology is productive of 
uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, a recent intra-ocular hemorrhage, a detachment of 
the retina, or an unhealed eye injury under Diagnostic Codes 
6000 to 6009.  Although the veteran had a history of 
cataracts, open angle glaucoma, and non-specific eye 
symptoms, there is no medical evidence suggestive of a 
relationship between the cataracts, open angle glaucoma, and 
non-specific eye symptoms and conjunctivitis.  There is also 
no indication that the veteran's bilateral conjunctivitis 
resulted in an impairment of visual acuity or field loss, 
required rest, or resulted in episodic incapacity.  In fact, 
the VA examiner specifically stated that the veteran's slight 
reduction in his right eye acuity was most likely caused by 
the cataract surgery
Regardless, the Board notes that if the disability was rated 
on the basis of impairment of visual acuity, a rating in 
excess of 10 percent would not be warranted under Code 6079. 
 
The medical evidence of record does not indicate that that 
the veteran has tuberculosis of the eye or glaucoma due to 
his service-connected bilateral conjunctivitis to warrant a 
higher rating under Diagnostic Codes 6010 and 6012.  The VA 
examination also did not show trachomatous conjunctivitis to 
warrant a higher rating under Code 6017.  In addition, there 
was no evidence that the veteran's bilateral conjunctivitis 
resulted in ptosis, ectropion, entropion, lagophthalmos, or 
optic neuritis.  As such, a higher rating under Diagnostic 
Codes 6019, 6020, 6021, 6022, or 6026 is not warranted.  
Although the veteran has history of cataracts, there is no 
evidence that relates this condition to the veteran's 
service-connected disability.  As such a higher rating under 
Diagnostic Codes 6027 or 6028 is not warranted. 
 
To the extent that the veteran himself contends that his eye 
problems are related to his service-connected disability, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for the 
service-connected disability and that the manifestations of 
the disability are not in excess of those contemplated by the 
scheduler criteria.  In sum, there is no indication in the 
record that the average industrial impairment from solely the 
service-connected bilateral conjunctivitis would be in excess 
of that contemplated by a 10 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order. 
 
Overall, the preponderance of the evidence is against the 
veteran's claims for a rating in excess of 10 percent for 
bilateral conjunctivitis.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
 

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an increased rating for bilateral 
conjunctivitis, currently evaluated at 10 percent disabling, 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


